DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 5/13/22 has been considered and an initialed copy of the PTO-1449 is enclosed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 	Claims 1-26 are pending.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification and Ikebuchi et al, Immunology vol. 142 p. 551 (2014).  The reasons for this rejection are of record in the non-final action mailed 11/13/2020.
Applicant again argues the secondary consideration long-felt need.  The long-felt need appears to be the treatment or prevention of BLV.  Applicant argues that the three prongs of long felt need are met by the instant invention.    To satisfy the first prong (i.e. the need is a persistent one that was recognized by those of ordinary skill in the art), applicant provides a declaration by Dr. Konnai to show that there is no vaccine therapy for BLV and that this is a major economic loss to farmers and cites Frie et al for support.  The declaration also states that applicant’s antibody does not have to problems that can arise in antibody drug development.   In the introduction, Frie et al, citing Bartlett et al, clearly states that BLV has been eradicated in 22 countries world-wide and that in the US BLV infection is widespread.  Bartlett et al J. Am Vet Med Assoc. vol. 244 p. 914 (2014), states that “few US dairy producers know the prevalence of BLV-infected cattle in their herds or are aware of the insidious economic impact of BLV of the options for BLV control.” (emphasis added).  Bartlett et al also states that in the 1960s and 1970s the US and Canada decided that BLV infections was not “sufficiently problematic to warrant control (page 914, first column). Thus, the prior art clearly shows that BLV has been eradicated in 22 countries (Frie et al) and that it can be controlled and the US decided that it was not problematic enough to warrant control (Bartlett et al).  Thus, since the virus has been eradicated and can be controlled, there cannot be a “long-felt need”.
The second prong requires that the long-felt need must not have been satisfied by others.  Applicant argues that there is no effective vaccine for BLV and others have not satisfied this need for applicant’s invention.  As discussed above. the prior art clearly shows that BLV has been eradicated in 22 countries (Frie et al) and that it can be controlled (Bartlett et al).  Thus, the need for BLV control has been satisfied by others.
The third prong requires that the invention must satisfy the long-felt need.  It is a fact that others have already “eradicated” and “controlled” BLV and applicant’s invention merely treats or prevents BLV in a different manner.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.	The specification, as originally filed, does not provide any support for the KOZAK sequence being located upstream of the artificial genetic DNA or for the order as claimed in claim 26.  Additionally, the specification, as originally filed, does not provide support for the optimization of promoter sequence, poly A sequence and intron sequence (claim 25). At the top of page 18 there is mention of KOZAK sequence, but there is no concept of order.  While Fig. 2 may show some order of sequences, the Examiner cannot make that determination without a complete explanation of the vector in Fig. 2.  Applicant is also reminded that the vector is merely an example and not indicative of the concept of the order in general.  
 It is noted that applicant has pointed to paragraph numbers for support, but the specification as originally filed does not contain any paragraph numbers.  It is assumed that applicant is referring to the US PUB document.  If applicant believes that the above subject matter is provided in the specification, then applicant is requested to cite page and line number in the specification where the subject matter is found.


Claim Rejections - 35 USC § 103
Claims 13-15 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Okagawa et al “2013 Fiscal Year Annual Research Report” (supplied on IDS filed 2/12/19, the document is in Japanese; translation of the reference is enclosed and listed on the PTO-892 as Okagawa et al, Kaken 2013 Fiscal Year Annual Research Report) in view of Ikebuchi et al, Veterinary Research vol. 44 p. 59 (2013), applicant’s admission on pages 6-7 and 25 of the specification, Ikebuchi et al, Immunology vol. 142 p. 551 (2014) and Makrides, Protein Expression and Purification vol. 17 p. 183 (1999).
Okagawa et al discloses chimeric antibodies comprising anti-bovine PD-1 rat-bovine chimeric antibodies wherein the variable regions are from rat and the constant regions are from bovine.  The reference also discloses expression vectors and host cells (CHO DG44 cells) for expressing said chimeric antibody and the use of the antibody in the treatment of bovine refractory diseases (viral diseases) such as Johne’s disease (see translation at page 2, lines 10-20, page 3, line 13 and entire reference).
The only differences between the reference and the instant invention are the antibody to PD-1 comprising CDRs of SEQ ID NO. 16-20 and amino acid sequence GVS, the VH being SEQ ID NO. 2, the VL being SEQ ID NO. 1, LC bovine being SEQ ID NO.3, HC bovine being SEQ ID NO. 4, the nucleotide sequences being SEQ ID NO. 14 and 15, the mutations in the constant region and the use of optimized sequences, KOZAK sequences, poly A sequences and promoter sequences.
Ikebuchi et al (2013) discloses anti-PD-1 antibody of clone 5D2 which has the same clone designation as that used by applicant (see page 6 of reference) and also applicant admits that this is the same clone in both the reference and has the sequences that are claimed (see pages 6, line 23 to page 7 and 25, lines 5-11).
Ikebuchi et al (2014) discloses anti-PD-1 antibodies and inserting mutations in the bovine Fc region to reduce ADCC (antibody–dependent cell-mediated cytotoxicity) activity (Figure 2, p. 553, second column, lines 4+) and entire reference.  
Makrides discloses that the known components are vectors for expression in mammalian cells include promoter sequences, optimized  nucleotide sequences including KOZAK sequences (located upstream from the AUG codon), intron sequences and poly adenylation (poly A) signals (see paragraph bridging pages 183-184, pages 189-193 and entire reference).
Since the primary reference discloses anti-bovine PD-1 rat-bovine chimeric antibodies wherein the variable regions are from rat and the constant regions are from bovine and since the clone 5D2 is known in the art and is an anti-PD-1 antibody, it would have been obvious to one of ordinary skill in the art to use the variable regions of the 5D2 clone as the variable regions in the anti-bovine PD-1 rat-bovine chimeric antibody of the primary reference with the expected benefit of treating bovine refractory diseases.  Making the resulting anti-bovine PD-1 rat-bovine chimeric antibodies using recombinant techniques is obvious in view of Okagawa which discloses the use of expressions and host cells to make said antibodies.  The insertion of mutations into the constant regions to reduce ADCC activity of anti-PD1 antibodies is also known in the art Ikebuchi et al (2014) and therefore the insertion of mutations into the constant regions is also obvious.  Furthermore, the use of promoter sequences, optimized nucleotide sequences including KOZAK sequences, intron sequences and poly adenylation (poly A) signals has been known in the since 1999 (Makrides), it would have within the purview of one skilled in the art to use any and all of the components for efficient expression.  With respect to the order of sequences of claims 22 and 25-26, since Okagawa et al discloses vectors and host cells which produce the same antibody as applicants, it is expected that the order of the components in the vectors is the same.
 As discussed above, the clone 5D2 is the same clone used by applicant and applicant admits that the clone in the Ikebuchi et al (2013) reference is the same as the clone used in the instant invention.  Since the clone is the same, it logically flows that the sequences in the clone are the same.  MPEP 2112(I) states ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.””  The same applies in the instant case.  The clone 5D2 is known in the art and merely sequencing it does not make it patentable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643